

115 HR 6514 IH: Streamlining Small Disadvantaged Businesses Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6514IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Ms. Clarke of New York (for herself, Mr. Donovan, Mr. Luetkemeyer, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to establish a pilot program for
			 certifying the status of a small business concern as a small business
			 concern owned and controlled by socially and economically disadvantaged
			 individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Streamlining Small Disadvantaged Businesses Act. 2.Pilot program to certify small business concerns owned and controlled by socially and economically disadvantaged individuals (a)In generalNot later than 6 months after the date of the enactment of this Act, the Administrator of the Small Business Administration shall establish a pilot program under which a small business concern may apply to the Administrator to be certified as a small business concern owned and controlled by socially and economically disadvantaged individuals. Such system shall—
 (1)require a small business concern to submit such information as the Administrator shall require; and (2)be made available through a website.
 (b)Use of certificationA certification obtained by a small business concern under subsection (a) may be used by a Federal agency, State, or unit of local government to determine whether such concern is a small business concern owned and controlled by socially and economically disadvantaged individuals.
 (c)Timing for certificationThe Administrator shall make a determination on the certification of a small business concern as a small business concern owned and controlled by socially and economically disadvantaged individuals not later than 60 days after receipt of a complete application under subsection (a).
 (d)TerminationThe pilot program established under this section shall terminate on the date that is 1 year after the date of the enactment of this Act.
			